*79In re: Kenneth R. Compton applying for writs of certiorari, mandamus and prohibítion
ORDER
This case is transferred to the Fourth Circuit Court of Appeal for appropriate action. Article 5, § 5(D) of the 1974 Constitution giving the defendant a right of direct appeal to the Supreme Court when imprisonment exceeding six months has been imposed refers only to criminal cases, that is, misdemeanor convictions. The present matter is a contempt adjudication in a civil matrimonial action. Hence, the Court of Appeal has supervisory jurisdiction.